Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 1 of 15 PageID #: 152




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND


   CHRISTOPHER PEMENTAL


                            Plaintiff,

      v.
                                                            C.A. No. 1:18-cv-00101-JJM-LDA

   US BANK NATIONAL ASSOCIATION AS
   TRUSTEE FOR THE HOLDERS OF THE
   BEAR STEARNS ASSET BACKED
   SECURITIES I TRUST 2004-AC6, ASSET
   BACKED CERTIFICATES,
   SERIES 2004-AC6,
   OCWEN LOAN SERVICING, LLC,

                            Defendants.
                            MEMORANDUM OF LAW IN SUPPORT OF
                               DEFENDANTS’ MOTION TO DISMISS

           Defendants U.S. Bank National Association, not individually but solely as trustee for the

  holders of the Bear Stearns Asset Backed Securities I Trust 2004-AC6, Asset Backed Certificates,

  Series 2004-AC6 (“U.S. Bank as Trustee”)1 and Ocwen Loan Servicing (“Ocwen”) (collectively,

  the “Defendants”) move to dismiss the complaint (“Complaint”) of Plaintiff Christopher Pemental

  (“Plaintiff”) because the controversy has become moot.

           Plaintiff filed this action to stay a foreclosure sale of his property (which is not his principal

  residence) on the grounds that Defendants did not send him a notice of default in strict compliance

  with paragraph 22 of the subject mortgage. Defendants, however, have now removed all fees

  related to the prior foreclosure and have sent Plaintiff a notice of default that strictly complies with

  paragraph 22 of the mortgage. Plaintiff failed to cure the default by the date specified in the notice.

  1
   Incorrectly captioned as U.S. Bank National Association as Trustee for the Holders of the Bear
  Stearns Asset Backed Securities I Trust 2004-AC6, Asset-Backed Certificates, Series 2004-AC6.
                                                       1

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 2 of 15 PageID #: 153




  Because Plaintiff has received everything that he requested in his Complaint, the claims are now

  moot, and the Complaint should be dismissed for lack of subject matter jurisdiction.

                                                FACTS

  A.      The Note and Mortgage.

          On September 10, 2004, Plaintiff executed a promissory note (“Note”) in the original

  principal amount of $343,900.00 in favor of GreenPoint Mortgage Funding, Inc. (GreenPoint”) to

  evidence a loan of even amount (“Note”). See Affidavit of Howard Handville, at ¶ 4, attached

  hereto as Exhibit A. On the same date, as security for repayment of the Note, Mr. Pemental

  granted a mortgage lien (“Mortgage”) on property located at 193 Sowams Road, Barrington,

  Rhode Island 02806 (“Property”) to Mortgage Electronic Registration Systems, Inc. (“MERS”) as

  nominee for GreenPoint. Id. The Mortgage was recorded with the Land Evidence Records of the

  Town of Barrington, Rhode Island on September 13, 2004 at Book 869 and Page 242. Exhibit A

  at ¶ 5. A true and correct copy of the Mortgage is attached as Exhibit A-1. See Exhibit A at ¶ 6.

          Among other provisions, the Mortgage details the rights of both the Lender and Plaintiff

  in the event that the Plaintiff defaults on the Mortgage, as follows:

                 22. Acceleration; Remedies. Lender shall give notice to Borrower
                 prior to acceleration following Borrower’s breach of any covenant
                 or agreement in this Security Instrument (but not prior to
                 acceleration under section 18 unless Applicable Law provides
                 otherwise). The notice shall specify: a) the default; (b) the action
                 required to cure the default; (c) a date, not less than 30 days from
                 the date the notice is given to the borrower, by which the default
                 may be cured; and (d) that failure to cure the default on or before the
                 date specified in the notice may result in acceleration of the sums
                 secured by his Security Instrument and sale of the Property. The
                 notice shall further inform Borrower of the right to reinstate after
                 acceleration…If the default is not cured on or before the date
                 specified in the notice, Lender at its option may require immediate
                 payment in full of all sums secured by this Security Instrument
                 without further demand and may invoke the STATUTORY POWER
                 OF SALE and any other remedies permitted by applicable law.

                                                   2

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 3 of 15 PageID #: 154




                 If Lender invokes the STATUTORY POWER OF SALE, Lender
                 shall mail a copy of a notice of sale to Borrower…Lender shall
                 publish the notice of sale, and the Property shall be sold.

  Exhibit A-1 at ¶ 22.

          The Mortgage was assigned as follows:

          (a) On November 4, 2008, MERS assigned the Mortgage to GreenPoint. This
              assignment is attached as Exhibit A-2. See Exhibit A at ¶ 7.

          (b) On January 10, 2012, GreenPoint assigned the Mortgage to U.S. Bank N.A., as
              Trustee for Certificateholders of Bear Stearns Asset-Backed Securities I Trust
              2004-AC6, Asset-Backed CertificatesSeries 2004-AC6. This assignment is
              attached as Exhibit A-3. See Exhibit A at ¶ 8.

          (c) On September 11, 2014, U.S. Bank National Association, as Trustee for
              Certificateholders of the Bear Stearns Asset Backed Securities I Trust 2004-
              AC6, Asset Backed Certificates, Series 2004-AC6 assigned the Mortgage to
              defendant, U.S. Bank as Trustee. This assignment is attached as Exhibit A-4.
              See Exhibit A at ¶ 9.

          Thus, U.S. Bank National Association, not individually but solely as trustee for the holders

  of the Bear Stearns Asset Backed Securities I Trust 2004-AC6, Asset Backed Certificates, Series

  2004-AC6 is the holder of the Mortgage. Exhibit A at ¶10. PHH Mortgage Corporation (“PHH”),

  as successor to Ocwen, services the Mortgage on behalf of U.S. Bank as Trustee. Exhibit A at ¶

  11.

  B.      Plaintiff’s Bankruptcy Filing and Default of the Mortgage.

          On June 18, 2007, Plaintiff filed a Chapter 7 bankruptcy petition in the U.S. Bankruptcy

  Court for the District of Rhode Island. See In re Pemental, Case No. 07-bk-11093. On September

  21, 2007, the Bankruptcy Court entered a discharge order, eliminating Plaintiff’s personal liability

  on the Note and Mortgage. See discharge order attached as Exhibit B.

          Plaintiff defaulted on the Note and Mortgage by failing to make the payment due July 1,

  2008, and all subsequent payments. Exhibit A at ¶ 12. On April 22, 2014, Defendant sent a notice

  of default to Plaintiff (the “2014 Notice”), requiring him to pay $221,702.95 on or before May 29,
                                                   3

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 4 of 15 PageID #: 155




  2014, to cure the default and avoid acceleration and sale. Exhibit A at ¶ 13; Exhibit A-5. Plaintiff

  did not cure the default. Exhibit A at ¶ 14. On July 26, 2016, Defendant sent another notice of

  default to Plaintiff (the “2016 Notice”), requiring him to pay $331,064.02 on or before September

  1, 2016, to cure the default and avoid acceleration and sale. Exhibit A at ¶ 15; Exhibit A-6.

  Because Plaintiff failed to cure the default, Defendants, through counsel, mailed a notice of

  foreclosure sale (“Notice of Sale”) on January 11, 2018, scheduling a foreclosure sale of the

  Property for March 5, 2018. Exhibit A at ¶¶ 16 and 17; Exhibit A-7.

  C.      Allegations of the Complaint.

          Plaintiff filed this action against the Defendants on March 1, 2018, seeking injunctive relief

  against a foreclosure sale of the Property scheduled for March 5, 2018. Plaintiff describes the

  Property as a “multi-unit property” in which Plaintiff has a studio that he uses for “personal use as

  his secondary address” – the Property is not Plaintiff’s principal residence. Compl. ¶ 1. The

  Complaint attached a copy of the 2014 Notice2 and alleged that it failed to meet the requirements

  outlined in Paragraph 22 of the Mortgage, namely by not stating a date by which the default could

  be cured, improperly describing the Plaintiff’s rights, and improperly describing the acceleration

  process as a result of the default. Compl. ¶¶ 14-18. The Complaint stated that because of this,

  the Defendants’ exercise of the statutory power of sale and subsequent foreclosure sale scheduled

  for March 5, 2018 were defective. Compl. ¶¶ 10, 22.

          The allegations and their corresponding Counts are as follows:




  2
    While the Complaint alleges that Plaintiff “has never been sent a default notice from the owner
  of the note or any entity, which was mailed to the [P]roperty,” it attaches the 2014 Notice. Compl.
  ¶ 6; see also Compl. ¶ 32 (“Plaintiff was not sent a default letter”). It appears the Complaint
  intends to allege that the 2014 Notice is defective because it was not mailed to the Property, or
  was deficient in other ways, not that Defendants never sent Plaintiff a notice of default.
                                                    4

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 5 of 15 PageID #: 156




               Count I alleges that Defendants breached their contract with Plaintiff by failing to

                comply with the terms of the Mortgage because the 2014 Notice did not strictly comply

                with the requirements of the Mortgage. Compl. ¶¶ 31-32. Therefore, the Complaint

                alleges that Defendants were not contractually authorized to exercise the statutory

                power of sale and foreclose on the Property. Compl. ¶ 33.

               Count II alleges that because Defendants scheduled a foreclosure sale in violation of

                the terms of the Mortgage, they violated the covenant of good faith and fair dealing.

                Compl. ¶ 39.

               Count III requests injunctive relief, alleging that the Plaintiff would be irreparably

                harmed if the foreclosure sale that was scheduled for March 5, 2018 occurred. Compl.

                ¶ 45.

          The Complaint alleges that Plaintiff incurred damages because he “hired an attorney to

  commence this case” and “the Plaintiff’s mortgage loan account has been charged legal fees and

  costs for foreclosure expenses.” Compl. ¶ 34. The Complaint further alleges that he sustained

  “aggravation, humiliation, embarrassment, loss of privacy, strain on personal relationships, loss of

  enjoyment of life, sleepless nights, worry and anxiety” as a result of receiving “mail advising him

  that his property will be sold at a public auction.” Compl. ¶ 41(c).

  D.      Events Subsequent to the Filing of this Action.

          After Plaintiff filed this action on March 1, 2018, Defendants canceled the foreclosure sale

  scheduled for March 5, 2018, and did not reschedule a foreclosure sale for the Property. See

  Exhibit A at ¶ 18. Defendants have since waived all foreclosure costs and fees that were assessed

  to the Mortgage account. See Exhibit A at ¶ 19. Specifically, on June 8, 2018, Defendants waived

  the following charges:


                                                    5

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 6 of 15 PageID #: 157




                 Title Report Fee                          $564.00
                 Appraisal Expense                          $10.50
                 Property Valuation                        $436.00
                 FC Thru Complaint                       $2,501.25
                 Skip Trace/Search                           $5.30
                 Service of Process                        $190.07
                 Auction Advertising Costs                 $432.65
                 Publication                             $1,440.94
                 Sale Publication                          $606.24
                 Selling Officer/Sheriff Cancel Fee        $425.00
                 Monitoring Senior Lien Cost                $25.00

  See Exhibit A at ¶ 20. Additionally, on April 23, 2019, Defendants waived $282.00 for a Title

  Report Fee, and on May 7, 2019, Defendants waived $2,177.72 for a Foreclosure Expense. See

  Exhibit A at ¶ 21. Thus, in total, Defendants waived $9,096.67 in fees related to prior foreclosure

  activities. See Exhibit A at ¶ 22.

          Thereafter, Defendants, through their counsel, mailed Plaintiff a notice of default (the

  “2019 Notice”) on December 20, 2019. See Exhibit A at ¶ 23; Exhibit A-8. The 2019 Notice

  was mailed to Plaintiff at the Property and to his attorney by first class and certified mail. See

  Exhibit A at ¶ 24; Exhibit A-8. The 2019 Notice requires the Plaintiff to pay the cure amount of

  $439,539.53 by the cure date, which was specified as January 20, 2020. See Exhibit A at ¶ 25;

  Exhibit A-8. The cure amount stated in the 2019 Notice is comprised entirely of past due

  payments of principal and interest, plus payments for insurance and taxes and an escrow shortage

  as required by the Mortgage. See Exhibit A at ¶ 26; Exhibit A-8. No other charges were included.

          The 2019 Notice advises the Plaintiff that he has the right to bring a court action to assert

  the non-existence of default and any other defenses to foreclosure he may have and advises him

  that he has the right to reinstate the Mortgage at any time prior to five days before the foreclosure

  sale. See Exhibit A at ¶ 27; Exhibit A-8. Plaintiff did not cure the default by the cure date




                                                    6

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 7 of 15 PageID #: 158




  specified in the 2019 Notice. See Exhibit A at ¶ 28. As of the date of the filing of this Motion, the

  Mortgage remains in default. See Exhibit A at ¶ 29.

          As of November 14, 2018, Plaintiff owed $687,972.99 on the Note and Mortgage for

  principal, interest, and escrow advances. See Exhibit A at ¶ 30. The town of Barrington assesses

  the value of the Property at $257,000.00. See Exhibit C.

                                          STANDARD OF LAW

          Questions of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) may be raised at any

  time or even sua sponte by the court. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

  time that it lacks subject-matter jurisdiction, the court must dismiss the action”); McCulloch v.

  Velez, 364 F.3d 1, 5 (1st Cir. 2004).

          In ruling on a motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ.

  P. 12(b)(1), the “court must construe the complaint liberally, treat all well-pleaded facts as true,

  and indulge all reasonable inferences in favor of the plaintiff.” Okpoko v. Heinauer, 796 F. Supp.

  2d 305, 313 (D.R.I. 2011) (citing Aversa v. United States, 99 F.3d 1200, 1209-10 (1st Cir. 1996)).

  The plaintiff bears the burden of proving the existence of subject-matter jurisdiction and “may not

  rest merely on unsupported conclusions or interpretations of law. Subjective characterizations or

  conclusory descriptions of a general scenario that could be dominated by unpleaded facts will not

  defeat a motion to dismiss. Murphy v. United States, 45 F.3d 520, 522 (1st Cir. 1995) (internal

  citation and quotations omitted).

          “[A] case is moot when the issues presented are no longer live or the parties lack a legally

  cognizable interest in the outcome.” Town of Portsmouth, R.I. v. Lewis, 813 F.3d 54, 58 (1st Cir.

  2016) (internal citations omitted) (alterations in original). “When a case becomes moot, dismissal

  becomes mandatory.” Martins v. Fed. Hous. Finance Agency, 214 F.Supp.3d 163, 167-168 (D.R.I.


                                                   7

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 8 of 15 PageID #: 159




  Oct. 12, 2016) (internal citation omitted) (challenge to nonjudicial foreclosure found moot where

  the nonjudicial foreclosure was rescinded and not rescheduled because the mortgagee stated an

  intention to pursue judicial foreclosure). Because “[m]ootness is a jurisdictional defect,” Horizon

  Bank & Trust Co. v. Massachusetts, 391 F.3d 48, 53 (1st Cir. 2004), “dismissal of the action is

  compulsory.” Redfern v. Napolitano, 727 F.3d 77, 85 (1st Cir. 2013).

                                           ARGUMENT

  A.      The Plaintiff’s Claims are Moot and Should be Dismissed.

          This Court should dismiss the Complaint because the cancellation of the March 2018

  foreclosure sale, the waiver of fees, and the issuance of the fully compliant 2019 Notice rendered

  the Plaintiff’s claims moot.

          This Court has repeatedly held that a claim to enjoin a foreclosure or to declare a prior

  foreclosure sale invalid becomes moot if that foreclosure sale is set aside. See Emile v. Wells

  Fargo Bank, N.A., No. CV 15-077-M-LDA, 2019 WL 2436399, at *2 (D.R.I. June 11, 2019)

  (“That foreclosure never happened so that claim is moot”); Martins, 214 F.Supp.3d at 168 (“Ms.

  Martins has won her battle by having the non-judicial foreclosure vacated”); Nash v. GMAC

  Mortg., LLC, No. CA 10-493 S, 2011 WL 2470645, at *13 (D.R.I. May 18, 2011), report and

  recommendation adopted, No. CA 10-493 S, 2011 WL 2469849 (D.R.I. June 20, 2011). Here, it

  is undisputed that the March 2018 foreclosure sale never took place. Thus, this action became

  moot as soon as it was cancelled.

          Even if the Complaint were not rendered moot when the March 2018 foreclosure sale was

  cancelled, the sending of the 2019 Notice rendered Plaintiff’s claims moot. See Martins, 214

  F.Supp.3d at 168-169 (plaintiff’s challenge to foreclosure sale dismissed as moot after rescission

  of foreclosure even though Court simultaneously held that the plaintiff did not receive a notice of

  default that strictly complied with paragraph 22 of the mortgage); see also Coley v. Accredited
                                                  8

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 9 of 15 PageID #: 160




  Home Lenders, Inc., No. 4:10CV01870, 2011 WL 1193072 at *4 (E.D. Ark. March 29, 2011)

  (“[w]hether the Notice of Default was valid is moot because the nonjudicial foreclosure sale

  described in the notice was cancelled”); Bangs v. Quality Loan Servs. Corp., No. 6:12-cv-1543-

  AA, 2013 WL 867525 at *2 (D. Or. Mar. 8, 2013) (“Because the non-judicial foreclosure plaintiffs

  seek to enjoin is no longer possible due to defendant’s voluntary decision to rescind the notice of

  default and election to sell…the case has become moot”).

          When considering similar claims involving an allegedly defective notice of default, the

  Court in Pemental v. Bank of New York Mellon3 recommended the dismissal of a complaint

  alleging that the defendants had improperly scheduled a foreclosure sale in violation of the

  mortgage after the plaintiff alleged to have failed to receive a proper acceleration notice or a notice

  of default. CA No. 16-483S, 2017 WL 3279015 (D.R.I. May 10, 2017) (Sullivan, M.J.) (see

  Pemental v. Bank of New York Mellon, C.A. No. 16-483-S, 2017 WL 3278872 (D.R.I. Aug. 1,

  2017), adopting Report & Recommendation). The Honorable Magistrate Sullivan wrote, “[a]t

  bottom, Plaintiff’s contract claims fail because he has not plausibly alleged how he has been

  damaged by claimed breaches all of which have been rendered moot.” Id. at *6.

          Here, the Defendants not only cancelled the March 2018 foreclosure sale, they also

  voluntarily removed all foreclosure-related fees from Plaintiffs’ account and sent the 2019 Notice,

  which strictly complies with paragraph 22 of the Mortgage. Canceling the foreclosure sale was

  sufficient on its own to render this action moot; the removal of fees and sending the 2019 Notice

  makes the mootness of this action beyond dispute.




  3
   Plaintiff was also the plaintiff in that matter. It concerned another investment property that he
  owns, which also was not his primary residence.

                                                    9

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 10 of 15 PageID #: 161




          Because the Plaintiff’s claims are moot, the Court lacks subject matter jurisdiction over

  them.

  B.      Plaintiff’s Insufficient Allegations of Damages (A Necessary Element of His Breach
          of Contract Claims) Do Not Create a Genuine Controversy.

          As stated above, the cancellation of the March 2018 foreclosure, the waiver of fees and

  costs, and the issuance of the 2019 Notice render this action moot. Plaintiff also claims damages

  in the form of litigation costs, charges added to the Mortgage, and emotional distress. Compl. at

  ¶¶ 34, 41 . However, because those allegations are insufficiently pleaded, Plaintiff cannot rely

  upon them to avoid dismissal for mootness.

          Even at the motion to dismiss stage, Plaintiff must sufficiently plead enough facts to

  demonstrate each and every element of his claims. “An element of a breach of contract claim is

  proof of damages.” Chrabaszcz v. Johnston Sch. Comm., 474 F.Supp.2d 298, 309 (D.R.I. 2007).

  “The starting point for the analysis is the foundational principle that a plaintiff must not only prove

  the existence and breach of a contract, but also must prove that the breach caused him damage.

  Petrarca v. Fidelity and Casualty Ins. Co., 884 A.2d 406, 410 (R.I. 2005).” Dan-Harry, 2018 WL

  5044235 at *6.

          Here, the Complaint alleges three ways Plaintiff was damaged (1) he incurred costs and

  fees associated with hiring an attorney to commence this action; (2) “the Plaintiff’s mortgage loan

  account has been charged legal fees and costs for foreclosure expenses;” and (3) he sustained

  “aggravation, humiliation, embarrassment, loss of privacy, strain on personal relationships, loss of

  enjoyment of life, sleepless nights, worry and anxiety” as a result of receiving “mail advising him

  that his property will be sold at a public auction.” Compl. ¶¶ 34; 41(c). None of these claimed

  damages are sufficient allegations of damages and none are directly caused by the Defendants’

  alleged breach of contract.

                                                    10

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 11 of 15 PageID #: 162




          1.     Litigations Costs and Attorneys’ Fees Are Not Damages.

          Attorneys’ fees are not recoverable as damages in a breach of contract action. See

  Pemental, 2017 WL 3279015 at *6 (citing Rhode Island Supreme Court cases for the proposition

  that “under American Rule, each litigant must pay his or her own attorneys’ fees”). This Court

  has dismissed complaints that alleged litigation costs or attorneys’ fees to try to satisfy the

  requirement of actual damages. See Lebeau v. U.S. Bank, Nat’l Ass’n, 2019 WL 1077285 at *4

  (Mar. 7, 2019) (McConnell, J.) (dismissing RESPA4 claim where plaintiff alleged he used

  electricity from his cell phone to speak with his attorney, and used gasoline to drive to his

  attorney’s office as insufficient allegations of damages). Likewise, in Viera v. Bank of New York

  Mellon, the Court rejected the argument that allegations of attorneys’ fees and costs associated

  with bringing the claims satisfied the “injury-in-fact” requirement of standing. 2018 WL 4964545

  at *6 (Oct. 12, 2018) (Smith, J.) (“As with his RIFDCPA5 claim, these damages would be

  recoverable if the alleged TILA6 violation had caused actual harm, they are not a substitute for the

  injury-in-fact required by [Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549 (2016)].”)

          In the present case, the Complaint alleges the Plaintiff incurred costs and fees by hiring an

  attorney to bring this action, similar to the cases described above. Allegations of legal costs and

  fees, however creatively drafted, are not adequate damages to support a breach of contract action.

          2.     Defendants Waived The Fees and Costs From the Prior Canceled Foreclosure.

          Defendants concede that in some instances, the costs and fees of an invalid foreclosure

  could constitute actual damages. However, where a borrower has no equity in the mortgaged

  property and cannot show the ability to cure the default, foreclosure costs have been found



  4
    Referring to the Real Estate Settlement Procedures Act.
  5
    Referring to the Rhode Island Fair Debt Collection Practices Act.
  6
    Referring to the federal Truth in Lending Act.
                                                   11

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 12 of 15 PageID #: 163




  insufficient to support the damages requirement of a breach of contract claim. See Pemental, 2017

  WL 3279015 at *6 (“by its terms, the mortgagee is permitted to recover such fees”); Dan-Harry

  v. PNC Bank, N.A., 2019 WL 1253481 at *2 (Mar. 18, 2019) (Smith, J.) (granting summary

  judgment because plaintiff who “had no equity in the property and lacked funds to make any

  mortgage payments that the time of his default” failed to allege a breach of contract claim for

  failure to fulfill the requirement in HUD regulations to make a reasonable effort to hold a face-to-

  face meeting with the borrower). In Emile, Martins, and Nash, this Court dismissed as moot claims

  that a foreclosure sale was invalid without considering whether the fees and costs of the prior

  foreclosure had been removed from the account.

          Regardless of whether fees and costs of the prior attempted foreclosure constitute adequate

  allegations of damages, the Defendants here waived $9,096.67 in fees related to the prior

  foreclosure. See Exhibit A at 22. Therefore, the Complaint is moot as to this element of damages.

          3.     Plaintiff Is Not Entitled To Emotional Distress Damages Related To The
                 Alleged Breach Of Contract.

          Generally, “Rhode Island law does not permit recovery for emotional distress due to breach

  of contract.” Frisina v. Women & Infants Hosp. of R.I., No. CIV. A. 95-4037, 2002 WL 1288784,

  at *10 (R.I. Super. May 30, 2002). While there are certain factual scenarios that permit recovery

  for emotional distress arising from a breach of contract claim, the Complaint in the instant matter

  fails to set forth any exception to the rule. Id.; but see, e.g., Dan-Harry, 2018 WL 1083581, at *9

  (acknowledging general rule described in Frisina, but recommending denial of motion to dismiss

  claims of emotional damages based on breach of contract to allow reevaluation on a more

  developed factual record).7


  7
    Here, Plaintiff did not bring any tort claims. Thus, the discussion in Dan-Harry concerning
  Hawkins v. Scituate Oil Co., 723 A.2d 771, 773 (R.I. 1999) (emotional distress permitted for loss
  of use of residence arising from negligent oil spill) does not apply.
                                                  12

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 13 of 15 PageID #: 164




          Plaintiff’s breach of contract claims are not within one of the “certain factual scenarios”

  that would permit recovery of emotional damages. Plaintiff alleges that the Defendants breached

  the Mortgage by sending a notice of default that does not strictly comply with Paragraph 22 of the

  Mortgage. Compl. ¶¶ 6-18, 31-34. The requirement to send specific information in a notice of

  default is not the type of agreement

                 where the feelings and sentiments of the complaining party are so
                 involved and in wrought that they form a necessary and unavoidable
                 ingredient in the matter of the contract, and are very properly held
                 to be within the contemplation of both parties as an inducement and
                 consideration of the contract, and so to be considered in the award
                 of damages for the breach.

  See Buenzle v. Newport Amusement Ass'n, 29 R.I. 23, 68 A. 721, 722–23 (1908) (suggesting

  emotional distress damages are only available for “contracts of marriage, or contracts relating to

  illness, death, and burial”). Indeed, it is hard to contemplate how exercising contractual-remedy

  of foreclosure would be distressing in any way after such a long period of default, particularly

  where this is not Plaintiff’s primary residence. Compl. at ¶ 1.

          Moreover, Plaintiff has not explained the causal connection between the alleged breach of

  contract and the alleged emotional damages. In Lebeau, this Court dismissed a claim under

  RESPA because the plaintiff failed to allege how the claimed damages were caused by the alleged

  failure to respond to a written request under that statute. 2019 WL 1077285 at *4. The Lebeau

  plaintiff did not show that if the servicer “had properly responded to his inquiry, he would not have

  charged his cell phone or driven his car or even that his electricity and gasoline bills were more

  than they would have been if [the servicer] had responded in a way he considered appropriate.”

  Id. The Court concluded that the allegations did not “allege a sufficient causal connection between

  any [servicer’s] response and any specific, recoverable damages.” Id.



                                                   13

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 14 of 15 PageID #: 165




          This case is no different than Lebeau. The Complaint alleges that Plaintiff suffered

  emotional distress, not because he received a notice of default that allegedly did not contain all

  information that Paragraph 22 of the Mortgage required, but rather by receiving the Notice of Sale

  regarding a sale that was ultimately canceled. Compl. ¶ 41(c) (“He has incurred stress with mail

  advising him that his property will be sold at a public auction.”). Plaintiff received the Notice of

  Sale because he is in default under the terms of the Note and Mortgage. Plaintiff has not made a

  payment on the Mortgage in over eleven years. See Exhibit A at 12. The Property is not even

  Plaintiff’s principal residence. Compl. ¶ 1. Plaintiff obtained a discharge of his personal liability

  on the debt secured by the Mortgage in Bankruptcy Court. See Exhibit B. The Complaint does

  not allege that if Plaintiff had received a fully-compliant notice of default, he could have reinstated

  the mortgage, avoided the foreclosure sale, and not suffered the alleged emotional distress.

          Therefore, all of the damages claimed in the Complaint have been rendered moot because

  Defendants cancelled the prior foreclosure sale, waived the costs and fees associated with the prior

  foreclosure, and issued the 2019 Notice that strictly complies with the Mortgage.

                                            CONCLUSION

          Plaintiff has been in default since July 1, 2008. As both the Supreme Court of Rhode Island

  and the First Circuit Court of Appeals have aptly stated, “the piper must be paid.” Pimental v.

  Deutsche Bank Nat’l Trust Co., 174 A.3d 740, 745-746 (R.I. 2017) (quoting Summers v. Fin.

  Freedom Acquisition LLC, 807 F.3d 351, 353 (1st Cir. 2015)).

          Defendants fulfilled all contractual conditions to foreclosure. This action is moot due to

  the cancellation of the foreclosure sale, the waiver of the fees and costs related to the prior

  foreclosure, and the issuance of the 2019 Notice. This Court lacks subject matter jurisdiction

  because all of the Plaintiff’s claims are moot. Thus, Defendants respectfully request that Counts

  I, II, and III of the Complaint in this case be dismissed.
                                                    14

  81771529v.3
Case 1:18-cv-00101-JJM-LDA Document 21-1 Filed 02/27/20 Page 15 of 15 PageID #: 166




                                                 Respectfully submitted,

                                                 U.S. BANK NATIONAL ASSOCIATION AS
                                                 TRUSTEE FOR THE HOLDERS OF
                                                 THE BEAR STEARNS ASSET BACKED
                                                 SECURITIES I TRUST 2004-AC6, ASSET-
                                                 BACKED CERTIFICATES, SERIES 2004-AC6,
                                                 AND OCWEN LOAN SERVICING, LLC

                                                 By their Attorneys,

                                                 /s/ Krystle G. Tadesse, Esq.
                                                 Joseph A. Farside, Jr. (#7559)
                                                 Krystle G. Tadesse (#7944)
                                                 Jeffrey C. Ankrom (#7663)
                                                 LOCKE LORD LLP
                                                 2800 Financial Plaza
                                                 Providence, RI 02903-2499
                                                 401.274.9200
                                                 401.276.6611 (fax)
                                                 joseph.farside@lockelord.com
                                                 krystle.tadesse @lockelord.com
                                                 jeffrey.ankrom@lockelord.com

  Date: February 27, 2020



                                   CERTIFICATE OF SERVICE

           I, the undersigned, hereby certify that on the 27th day of February 2020, this document,
  filed through the ECF system, will be sent electronically to the registered participants as identified
  on the Notice of Electronic Filing (NEF), and paper copies will be mailed to those indicated as
  non-registered participants.


                                                 /s/ Krystle G. Tadesse, Esq.




                                                   15

  81771529v.3
